Citation Nr: 9920308	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  94-41 688	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Phoenix, Arizona




THE ISSUE

Entitlement to an effective date prior to February 9, 1996, 
for the assignment of separate 30 percent ratings for the 
service-connected acne vulgaris of the face, scalp, neck and 
back and for the service-connected old acne scarring face, 
scalp, neck and back.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the RO.  



FINDINGS OF FACT

1.  On April 1, 1991, the veteran applied for an increased 
rating for his service-connected acne vulgaris of the face, 
old scarring of face and neck.  In October 1991, the RO 
granted an increased, 30 per cent, rating for the service-
connected acne vulgaris of the face, old scarring of face and 
neck, effective on April 1, 1991.  In February 1992, the 
veteran submitted a statement expressing disagreement with 
the rated assigned for the service-connected disability.  

2.  The evidence submitted in connection with his claim for 
increase serves to establish that the veteran had been 
suffering from severe active acne and severely disfiguring 
facial scarring due to his acne in 1991.  



CONCLUSION OF LAW

An effective date of April 1, 1991, the date of the veteran's 
claim for increase, is warranted for the assignment of 
separate 30 percent ratings for the service-connected acne 
vulgaris of the face, scalp, neck and back and for the 
service-connected old acne scarring face, scalp, neck and 
back.  38 U.S.C.A. §§ 1155, 5107, 5110, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1980, the RO granted service connection for acne 
vulgaris and assigned a 10 percent rating, effective in 
September 1988.  This rating action became final in the 
absence of a timely appeal.  

On April 1, 1991, the veteran applied for an increased rating 
for his service-connected acne vulgaris of the face, old 
scarring of face and neck.  

A private treatment note, dated in April 1991, noted that the 
veteran had pitting and scarring of his facial acne and was 
forming a few acne cysts.  A VA examination was conducted in 
May 1991.  The examiner stated that the veteran's acne was 
moderately to severely active and the acne scars were 
severely disfiguring.  In September 1991, the veteran was 
treated at a VA facility for acne.  It was noted that the 
veteran has had severe acne since he was 19 years old and 
used numerous medication with little improvement.  Severe 
facial acne scarring, inflammation and active lesions were 
found.  

In October 1991, the RO granted an increased, 30 per cent, 
rating for the service-connected acne vulgaris of the face, 
old scarring of face and neck, effective on April 1, 1991.  
In March 1992, within one year of the prior rating action, 
the veteran submitted statement expressing disagreement with 
the rating assigned for the service-connected skin disorder.  

A letter from the veteran's dermatologist, Jeffrey A. Goldes, 
M.D., dated in March 1993, is of record.  It was noted that 
the veteran had persistent severe cystic acne manifested by 
numerous patulous and disfiguring facial scars and active 
cystic lesions.  

A VA examination was conducted in May 1993.  The diagnosis 
was that of severe acneform scarring of the face.  

In April 1998, the RO assigned separate ratings of 30 percent 
for the veteran's service-connected skin disability by rating 
it as an active process, acne vulgaris of the face, scalp, 
neck and back, and then on the basis of residual disfiguring 
scarring, old acne scarring face, scalp, neck and back, 
effective on February 9, 1996.  

Except as otherwise provided, the effective date of an 
evaluation of compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  The earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date; otherwise, the date of receipt of the claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  

The veteran filed his claim for increase on April 1, 1991 and 
then entered a timely notice of disagreement with the October 
1991 rating decision by the RO.  Significantly, outpatient 
treatment records and VA examinations show that he has 
continuously suffered from both severe active acne lesions 
and severely disfiguring facial scarring since 1991.  
Therefore, the Board finds that the veteran is entitled to 
separate 30 percent ratings for the service-connected acne 
vulgaris of the face, scalp, neck and back and the service-
connected old acne scarring of the face, scalp, neck and 
back, effective on April 1, 1991.  



ORDER

An earlier effective date of April 1, 1991, for the 
assignment of separate 30 percent ratings for the service-
connected acne vulgaris of the face, scalp, neck and back and 
for the service-connected old acne scarring face, scalp, neck 
and back is granted.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

